* Headnotes 1. Injunctions, 32 C.J., Section 99; 2. Interpleader, 33 C.J., Section 6.
This is an appeal, to settle the principles of the case, from a decree dissolving an injunction. *Page 210 
The appellant was the complainant in the court below, and its bill alleges that it is a public warehouseman, and as such received a number of bales of cotton from the producers thereof, and issued its negotiable receipts therefor; that the appellee was not the producer and was not the owner of the cotton at the time it was stored with the appellant, but has instituted actions of replevin therefor, and is threatening to institute similar actions in the future for cotton stored with the appellant and claimed by the appellee. The parties defendant to the bill, in addition to the appellee, are the sheriff, who executed the writs of replevin, and the persons who stored the cotton with the appellant. The bill alleges that — "Complainant does not know, nor has it any way to know, who claims title to the said cotton, now in its possession, and for which negotiable warehouse receipts have been issued, other than by reference to a record of the receipts kept by it, which shows the names of the parties delivering said cotton, and to whom said receipts therefor were delivered. Your complainant now names, as defendants, all of those to whom said receipts were issued at the time said cotton, now in its possession, was delivered to it, all being tenants, except D.S. Lovelace, who produced said cotton, and, at the time of delivery, were the owners thereof, to the end that said parties, so named as defendants, may interplead with the complainant the right to the possession of said cotton. Your complainant is ready and willing to deliver said cotton to whomsoever the court may direct, but it charges that, until the said receipts therefor are delivered to it, or their negotiation enjoined or impounded by the court, it should, as the law directs, retain possession of said cotton, and not be required by the court to deliver said cotton to the complainant, or any of the defendants, until the aforesaid conditions are complied with."
The prayer of the bill is for process for the defendants thereto, and — "that the defendant, the said Staple Cotton Co-operative Association, by a temporary injunction, be enjoined and restrained from further prosecuting the *Page 211 
said action of replevin herein last above referred to, pending in the circuit court of said Sunflower county, and numbered 4828 on the docket thereof; that the said defendant J.R. Boyett, as such sheriff, be likewise enjoined and restrained from levying or attempting to levy the writ of replevin heretofore issued in said cause, which is now in his hands; that the defendant, the said Staple Cotton Co-operative Association, by like injunction, be enjoined and restrained from instituting any further actions of replevin for cotton now or hereafter in the possession of the complainant, for which said cotton negotiable warehouse receipts, as hereinabove charged, have been issued and are outstanding, unless and until said receipts for such cotton are first tendered to your complainant, or the negotiation of the same has been enjoined or impounded by the court, and that upon final hearing said injunction may be made perpetual."
The Staple Cotton Co-operative Association, by an answer, claims that it is, and was at the time it was stored with the appellant, the owner of the cotton, and that it was stored with the appellant without its knowledge or consent, and denies the right of the appellant to an injunction restraining the prosecution by the association of its action of replevin.
According to the brief of counsel for the appellant, two questions are presented for decision by this record:
"First. The right of the appellant to file a bill, in the nature of an interpleader, against the appellee and all known claimants, requiring them to litigate their respective rights to the cotton deposited with it and for which negotiable receipts were issued; and, as incidental thereto, enjoin the prosecution of the action of replevin theretofore instituted by the appellee, until the respective rights of all parties to the immediate possession of said cotton should be finally adjudicated by the court; and
"Second. The right of the appellant to an injunction restraining the appellee from instituting similar actions of replevin for cotton in the possession of the appellant, and for which negotiable receipts had been issued *Page 212 
and were outstanding, until such receipts were first tendered to it, or their negotiation enjoined or impounded by the court."
If the appellant has the right, under chapter 218, Laws of 1920, to decline to deliver to the appellee the cotton here in question, or any that may be hereafter stored with it and claimed by the appellee, unless and until the receipts issued by it therefore are surrendered or their negotiation enjoined, as to which we express no opinion, the facilities for asserting such right in an action of replevin are full and complete, and consequently an injunction will not lie to restrain the appellee from bringing such an action.
The bill is not framed on the theory that the complainant desires only to be permitted to bring the cotton into the court and thereupon be discharged from liability to the adverse claimants. Consequently, it cannot, and in fact is not sought to, be maintained as a bill of interpleader. It cannot be held to be a bill in the nature of an interpleader, for such a bill must be based on a ground of equitable jurisdiction other than conflicting claims to the money or property involved (Blue v.Watson, 59 Miss. 619; 33 C.J. 423), and no such ground appears here. It is true that the appellant, as suggested by its counsel, must account for the cotton to the holders of the receipts issued by it therefor (Burrow v. Planters' Oil Mill [Miss.],103 So. 9), but the rights of such holders can be as well protected by the appellant in an action of replevin as in the present suit.
The gravamen of the bill is that the appellant be not required to deliver the cotton to any of the defendants thereto unless and until the receipts issued by it therefor are surrendered, or their negotiation enjoined, which relief, in event the appellant is entitled thereto, can be awarded in an action of replevin.
The decree of the court below will be affirmed, and the cause remanded.
Affirmed and remanded. *Page 213